DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1-9 all begin “Electrical coupling”, claim 1 should being “An electrical coupling…”, claims 2-9 should begin “The electrical coupling…”.
Claims 10-13 all begin “Wind turbine”, claim 10 should begin “A wind turbine…”, claims 11-13 should being “The wind turbine…”.
Claims 1-9 and 11-13 all recite “characterized in that/characterized by”.  While this is acceptable, it’s generally the European style.  US Applications generally recite “wherein”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: Line 2 recites “the at least one connector”.  However, an “at least one first connector” and “at least one second connector” has been introduced.  Thus, it is unclear which connector is being referred to. 
Regarding claim 6: Line 2 recites “a plurality of connectors”.  However, an “at least one first connector” and “at least one second connector” has been introduced.  Thus, it is unclear which connector is being referred to.
Regarding claim 10: Lines 5-6 recite “the power generating electrical components”, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safabakhsh (US 2011/0181127).
Regarding claim 1: Safabakhsh discloses an electrical coupling (Fig. 3) for connecting a wind turbine to a power grid, the coupling comprising 

- a second support (7) having at least one second electrical connector (13) that is complementary to the first electrical connector (9), the first support (6) and the second support (7) being rotatable with respect to one another (paragraph 0021), 
characterized in that 
at least one of the connectors (9) is movable in order to form and disconnect an electrical plug connection relative to the other connector (13) and the connectors (9, 13) are sealed against the penetration of moisture both when they are interconnected and when they are separated (paragraph 0024 “dust and moisture”, paragraphs 0019-0025).
Regarding claim 2: Safabakhsh discloses the at least one connector (9, 13) is axially movable transversely to the plane of the supports (Fig. 3).
Regarding claim 3: Safabakhsh discloses the at least one connector (9, 13) is radially movable in the plane of the supports (Fig. 4, via springs 10).
Regarding claim 4: Safabakhsh discloses the supports are each designed as a disk (as shown in Fig. 3 and 4).
Regarding claim 5: Safabakhsh discloses a seal (16) that protects the protecting a space between the supports against penetration of moisture (Fig. 3).
Regarding claim 6: Safabakhsh discloses a plurality of connectors (9, 13) arranged on the first support (6) and the second support (7), respectively, that comprise a common seal (15, 16) that surrounds the plurality of connectors and protects the plurality of connectors from moisture (paragraph 0025).
Regarding claim 7: Safabakhsh a spring (10) that exerts force on the first connector in the direction of the second connector (paragraph 0023).
Regarding claim 9: Safabakhsh discloses a rotary drive (“yaw drive”, paragaph 0020) that twists the supports relative to one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Safabakhsh, in view of Blaxland (US 2012/0202369).	
Regarding claim 8: Safabakhsh discloses supports but does not explicitly disclose a sensor that detects the relative rotational position of the supports with respect to one another.
However, Blaxland discloses a sensor that detects the relative rotational position of the supports with respect to one another (paragraph 0076 – sensor sensing the difference between Fig. 1 and Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the connector of Safabakhsh to include the sensor of Blaxland to better control the system. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Safabakhsh, in view of Boureau et al. (“Boureau”; US 2011/0241347).	

Regarding claim 10: Safabakhsh discloses a wind turbine with a rotatable connection but does not explicitly disclose the wind turbine being a floating wind turbine that is rotatable about an anchored anchor point that is anchored in a substantially rotationally fixed manner and the first connector being rigidly connected to an electrical conductor that is connected to the power-generating electrical components of the wind turbine and the second connector being connected to a submarine cable for rotation therewith.
However, Boureau discloses the wind turbine being a floating wind turbine (Fig. 5) that is rotatable about an anchored anchor point (17) that is anchored in a substantially rotationally fixed manner and the first connector being rigidly connected to an electrical conductor (via 8) that is connected to the power-generating electrical components of the wind turbine and the second connector being connected to a submarine cable (7) for rotation therewith (paragraph 0036).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbine of Safabakhsh to be a floating turbine, as disclosed by Boureau, in order to increase applications. 
Regarding claim 12: Safabakhsh discloses the supports are substantially horizontal and are rotatable with respect to one another about a substantially vertical axis (paragraph 0021, Fig. 3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Safabakhsh and Boureau as applied to claim 10, further in view of Letas (US 2018/0287369).
Regarding claim 11: Safabakhsh discloses a second connector on the grid side, but does not explicitly disclose a heavy-duty circuit breaker.
However, Letas discloses a heavy duty circuit breaker (4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the grid side of Safabakhsh to include the circuit breaker of Letas in order to protect the system. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Safabakhsh and Boureau as applied to claim 10, further in view of Blaxland.
Regarding claim 13: Safabakhsh discloses a coupling but does not explicitly disclose a sensor that detects the rotational position of the wind turbine relative to the coupling
However, Blaxland discloses a sensor that detects the rotational position of the wind turbine relative to the coupling (paragraph 0076 – sensor sensing the difference between Fig. 1 and Fig. 2 will inherently detect the rotational difference).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the connector of Safabakhsh to include the sensor of Blaxland to better control the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832